DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings taken in view of the explanations given in the specification do not disclose an operable invention. See rejection under 35 U.S.C 101 for details. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. No new matter may be entered.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The citations below pertain to the PGPUB.
	The instant invention relates to wound-type battery with a tag coupled to the lid. An electric current flow through the tag generates a second electromagnetic field and opposes a first electromagnetic field produced by an unopposed section of the anode or cathode. P31 describes the path of the current as being forced through the first tab 116, through the weld 222, to the lid 220, through the weld 232, through the tag 230, and to the terminal 236. Figs. 5A and 5B also depict the flow of current through the tag, labeled 320. 
	It is not possible for the current in the tag to follow the depicted arrangements, as the current must pass through the weld, the tag, and then the terminal. The current described at P31 is opposite of the current depicted in Figs. 5A and 5B.  If the current flow is as described at P31, then the electromagnetic field generated by the current through the tag will be in the same direction as the electromagnetic field generated by an unopposed anode or cathode, and thus will not oppose the electromagnetic field, as depicted in the annotated Figs. 4 and 5A below. 

    PNG
    media_image1.png
    593
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1136
    934
    media_image2.png
    Greyscale

	Further, it is unclear why the current would follow the path described at P31. P31 describes the tag as being formed of a conductive material. The lid material is not disclosed, but given that a current flows through the lid, it can be concluded that the lid is also an electrically conductive material. In Fig. 4 there are no elements depicted between the lid 220 and the tag 230, and in Figs 5A and 5B, the tag appears to be placed flat in contact with the surface of the lid. 
If a conductive lid is in contact with the conductive tag, the current would follow the shortest path to the terminal and the current would not flow through the weld as described at P31. Instead, the current flow would be from the tab 116, through the weld 222, the lid 220, to the terminal 236, bypassing the weld at 232. This arrangement is depicted in the annotated Fig. 5 below. The disclosure makes no mention of insulation between the tag and the lid or any other mechanism to prevent the current from following the most direct path to the terminal. When the current follows the most direct path, the electromagnetic field generated would not oppose the electromagnetic field of an unopposed electrode. 
Due to the deficiencies identified above, the disclosed invention would be unable to generate a second electromagnetic field that achieves the result of opposing the first electromagnetic field and is thus inoperative and lacking utility. 

    PNG
    media_image3.png
    593
    632
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 14, and thus dependent claims 2-7, 9-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the disclosure does not reasonably provide enablement for the features: 
“wherein the tag generates a second electromagnetic field, wherein the second electromagnetic field opposes the first electromagnetic field” (claims 1 and 14)
“wherein the tag generates a second electromagnetic field; an electrical component disposed adjacent to the battery, the electrical component generating a third electromagnetic field; and wherein the second electromagnetic field opposes the first electromagnetic field and the third electromagnetic field” (claim 8)
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art; 
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164.01). 
As to factor A, the claims broadly recite a wound type battery contained in a can. The tag is broadly defined, with the only requirement of the tag being that it is connected to the lid and generates a second electromagnetic field. There are no limitations requiring any particular position of the tag in relation to the wound electrodes or any requirement that the tag is electrically connected to the wound electrodes. Further, there are no limitations directed to the current flow through the tag. 
As to factors B and E, the fields of material science and electrochemistry are unpredictable arts. Successfully manufacturing a tag that generates a second magnetic field which results in opposing a first magnetic field, without any working examples disclosed, would present different problems. As such, one of ordinary skill in the art would not know what problems might arise when manufacturing a battery with the claimed tag and second magnetic field. In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant broadly claims a tag wherein the tag generates a second electromagnetic would require undue experimentation to achieve the claimed result of opposing a first magnetic field generated by an unopposed portion of the anode or cathode. Thus, the broadly claimed tag in view of highly unpredictable fields of material science and electrochemistry militates against a finding of enablement. 
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the disclosure does not provide any examples of working batteries with the claimed tag. The disclosure also fails to provide evidence of decreased electromagnetic interference as a result of the claimed invention. Although the disclosure identifies multiple embodiments, every embodiment uses the path wherein current flow is through the first tab 116, through the weld 222, to the lid 220, through the weld 232, through the tag 230, and to the terminal 236 (P31). As asserted above in the rejection under 35 U.S.C. 101, this current flow would not produce a second electromagnetic field that opposes the first electromagnetic field. 
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation to determine the shape of the tag, the positioning of the tag relative to the electrode assembly, and the current path through the tag to achieve the claimed second electromagnetic field opposing the first magnetic field. There are no working examples of a battery with the claimed tag or any explicit guidance on how to create a tag that would functionally reduce electromagnetic interference. Such a degree of testing is undue experimentation.
Further, the claimed invention was shown to lack utility because it is inoperable, as asserted with the rejection under 35 U.S.C. 101. Because the claimed invention lacks utility, one of ordinary skill in the art would be unable to use the invention, thus supporting a rejection under 35 U.S.C. 112(a). 
If a claim fails to meet the utility requirement of 35 U.S.C. 101 because it is shown to be nonuseful or inoperative, then it necessarily fails to meet the how-to-use aspect of the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. As noted in In re Fouche, 439 F.2d 1237, 169 USPQ 429 (CCPA 1971), if "compositions are in fact useless, appellant’s specification cannot have taught how to use them." 439 F.2d at 1243, 169 USPQ at 434. (MPEP 2164.07). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110262779 A1 (Maleki).
Regarding claim 1, Maleki discloses a battery, comprising: 
a wound set of layers comprising a cathode, an anode, and a separator disposed between the cathode and the anode (abstract, electrode assembly); 
a can housing the wound set of layers (Fig. 13, P91, housing 1301); 
a lid disposed atop of the can to enclose the wound set of layers within the can (Fig. 13, top of housing); 
a first tab extending from one of the cathode and anode, the first tab coupled to the lid (Fig. 13, tab coupled to negative terminal); 
a second tab extending from the other of the cathode and anode, the second tab coupled to the can (Fig. 13, tab can be connected to edge of can); 
a tag coupled to the lid (Fig. 13, tag connected to negative terminal); 
wherein an unopposed portion of the cathode or anode generates a first electromagnetic field (P58, first magnetic field); and 
wherein the tag generates a second electromagnetic field, wherein the second electromagnetic field opposes the first electromagnetic field (P60, second magnetic field). Maleki further discloses that the conductors are optimized such that the first and second magnetic fields tend to cancel each other (P61). 
Regarding claim 2, Maleki teaches the tag comprises a terminal at an end of the tag, the terminal extending beyond a periphery of the lid (Fig. 13, negative terminal)

Dependent Claim Analysis
Per MPEP § 2143.03:

“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
As detailed above in the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a)/first paragraph, there is a great deal of confusion as to the proper interpretation and meaning of the limitations set forth in dependent claims 3-7, given that there are substantial issues regarding the operability of the claimed invention and how one of ordinary skill in the art would be able to make or use the invention to achieve the alleged benefit. These issues make it impossible to determine what is required by the claim language, and as such, it would not be proper to reject such claims on the basis of prior art.  
For compact prosecution purposes, the Examiner notes the following prior art pertinent to applicant’s disclosure:
US 20160329615 A1 discloses that wound elements in a battery can be arranged such that the magnetic fields produced counteract each other.
US 20110111267 A1 discloses a magnetic compensation structure, wherein the magnetic compensation structure produces a second magnetic field that opposes a first magnetic field from the negative electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729